ALLOWANCE
	The following is an allowance in response to communication received 10 February 2022. Amendment to Claim 15 is acknowledged and considered. Claims 1 – 20 now pending in this application and are allowed. The present application is being examined under the pre-AIA  first to invent provisions.


Statement of Reasons for Allowance
The invention is directed to using a machine learning system to analyze the social media posts obtained from external digital media platforms (Social media platforms, Blogs, Bulletin Boards, etc). to identify posted positive comments related to an action posted by users who may be performing (for example, making a purchase of a car in a near future). Identified positive comments (posts) are provide to one of their clients who can be associated with the comments (e.g. a car dealership) as a training dataset. After receiving inputs their weight to comments in the training dataset, a machine learning model is trained to obtain positive comments by users from one or more external media platforms, analyze newly received comments using the re-trained machine learning model, using client provided feedback assign scores to comments that indicates a likelihood that said user will purchase an advertised offering,  and provide a list of new comments identified by the machine learning model as potential chance of the user will purchase the advertised item, to the client. If the client provides an updated feedback for the newly received comments, said machine model is further fine retrained based on the feedback received from the client.


Prior art of record does not teach after receiving inputs their weight to comments in the training dataset, a machine learning model is trained to obtain positive comments by users from one or more external media platforms, analyze newly received comments using the re-trained machine learning model, using client provided feedback assign scores to comments that indicates a likelihood that said user will purchase an advertised offering,  and provide a list of new comments identified by the machine learning model as potential chance of the user will purchase the advertised item, to the client. If the client provides an updated feedback for the newly received comments, said machine model is further fine retrained based on the feedback received from the client.

Prior art Bilange US Publication 2014/0074610 teaches system and method for generating a point of interest profile of a target user. Aspects include querying a web site for at least one social comment associated with a point of interest visited by the target user. The at least one social comment may be posted to the web site by at least one third party not affiliated with the point of interest. The at least one social comment may be parsed for at least one keyword contained therein. Also, the at least one keyword may be correlated to an attribute characterizing visitors of the point of interest. A point of interest profile associating the attribute with the target user may additionally be generated. Further, the determined attribute may be associated with at least one third-party and the point of interest (e.g. likelihood that the user will consume an advertised product).
Prior art Bilange US Publication 2014/0074610 does not teach, after receiving inputs their weight to comments in the training dataset, a machine learning model is trained to obtain positive comments by users from one or more external media platforms, analyze newly received comments using the re-trained machine learning model, using client provided feedback assign scores to comments that indicates a likelihood that said user will purchase an advertised offering,  and provide a list of new comments identified by the machine learning model as potential chance of the user will purchase the advertised item, to the client. If the client provides an updated feedback for the newly received comments, said machine model is further fine retrained based on the feedback received from the client.

Prior art Ringger et al. US Publication 2018/0349347 teaches system and method for retrieving multiple posts containing each of the query terms after receiving a search query for posts from a user of an online social network, identifying, from an index of known phrases, one or more known phrases in the text of the retrieved posts, filtering the retrieved posts to generate a filtered set of posts, wherein the filtering comprises removing each post not containing at least one of the identified known phrases, computing features for each of the identified known phrases, calculating a score for each post in the filtered set based on the features of the identified known phrases, ranking the posts based on the calculated scores, and sending instructions, to the client system, for generating a search-results interface comprising references to one or more of the posts presented in ranked order.
Prior art Ringger et al. US Publication 2018/0349347 does not teach, after receiving inputs their weight to comments in the training dataset, a machine learning model is trained to obtain positive comments by users from one or more external media platforms, analyze newly received comments using the re-trained machine learning model, using client provided feedback assign scores to comments that indicates a likelihood that said user will purchase an advertised offering,  and provide a list of new comments identified by the machine learning model as potential chance of the user will purchase the advertised item, to the client. If the client provides an updated feedback for the newly received comments, said machine model is further fine retrained based on the feedback received from the client.


Prior art Shen et al. US Publication 2011/0295688 teaches system and method for defining user intent so that user intent can be determined and advertisements and other information can be provided to a user based on that user's intent. A topical expression is identified and is associated with attributes and actions. 
Prior art Shen et al. US Publication 2011/0295688 does not teach, after receiving inputs their weight to comments in the training dataset, a machine learning model is trained to obtain positive comments by users from one or more external media platforms, analyze newly received comments using the re-trained machine learning model, using client provided feedback assign scores to comments that indicates a likelihood that said user will purchase an advertised offering,  and provide a list of new comments identified by the machine learning model as potential chance of the user will purchase the advertised item, to the client. If the client provides an updated feedback for the newly received comments, said machine model is further fine retrained based on the feedback received from the client.

Prior art Chen Xin published article “Blog as a communication tool” that the Internet has moved human interaction to a virtual dimension. The World Wide Web has helped create online communities that link to one another and form a complicated web of interactions. Corporations that operate in these environs have begun to listen to the ‘voice’ of their communities and participate in their ‘conversations’. Blogs are quickly emerging as a useful media of participating in consumer conversations. This article articulates the role of blogs in a computer-mediated society with specific reference to its use in the business world.
Prior art Chen Xin published article “Blog as a communication tool” does not teach, after receiving inputs their weight to comments in the training dataset, a machine learning model is trained to obtain positive comments by users from one or more external media platforms, analyze newly received comments using the re-trained machine learning model, using client provided feedback assign scores to comments that indicates a likelihood that said user will purchase an advertised offering,  and provide a list of new comments identified by the machine learning model as potential chance of the user will purchase the advertised item, to the client. If the client provides an updated feedback for the newly received comments, said machine model is further fine retrained based on the feedback received from the client.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 15, 2022